EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on 10 September 2021.

The application has been amended as follows: 
In claim 1: 
The phrase “at least a portion of” has been added before the term “the first cyclonic cleaning stage” in line 14.
The phrase “, the rear end of the handle is at the rear end of the suction motor” has been added between the words “motor” and “and” in line 24.
In claim 14: 
The phrase “surface cleaning apparatus” in line 12 has been changed to “first cyclonic cleaning stage”.
The phrase “at least a portion of” has been added before the term “the first cyclonic cleaning stage” in line 14.
The phrase “, the rear end of the handle is at the rear end of the suction motor” has been added between the words “motor” and “and” in line 25.
Claims 4, 5 and 23-25 have been cancelled.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates nor renders obvious the combination of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        13 September 2021